DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-8 of US Patent 10,420,111, hereafter patent’111, in view of Jung et al (USPN 2013/0178221) and Chae et al (USPN 2016/0157185).

	Regarding claim 2 of instant application, claim 1 of patent’111 discloses
	A wireless communication device, comprising: (see claim 1 line 1)
	circuitry configured to: (see claim 1 line 2)
	determine a transmission power for the information based on the determined priority of the formation (see claim 1 lines 5-7)
	Patent’111 does not expressly disclose based on a maximum transmission power for D2D communication, the maximum transmission power being based on the determined priority of the formation; transmit the information to another wireless communication device with the determined transmission power
	Jung discloses based on a maximum transmission power for D2D communication, the maximum transmission power being based on the determined priority of the formation (UE determines transmit power for D2D communication based on priority information being transmitted [0088-0093, 0018]
	transmit the information to another wireless communication device with the determined transmission power (transmit information to UE3 at determined transmission power [0062, 0088]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “based on a maximum transmission power for D2D communication, the maximum transmission power being based on the determined priority of the formation; transmit the information to another wireless communication device with the determined transmission power” as taught by Jung into Patent’111’s system with the motivation to enable a UE to transmit high priority at a maximum transmission power to allow high priority information to have a better chance of being received (Jung, paragraph [0088, 0018])
 	Combined system of Patent’111 and Jung does not expressly disclose determine a priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority
 	Chae discloses determine a priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority (determines priority of information being transmitting from among public safety and personal social network data, with public safety having higher priority [0065-0069], FIG. 7
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine a priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority” as taught by Chae into combined system of Jung and Patent’111 with the motivation to enable a UE to selectively prioritize processing and transmission of higher priority information over lower priority information

	Regarding claim 9 of instant application, claim 5 of patent’111 discloses similar limitation

	Regarding claim 10 of instant application, claim 6 of patent’111 discloses similar limitation

	Regarding claim 11 of instant application, claim 7 of patent’111 discloses similar limitation
	
	Regarding claim 12 of instant application, claim 8 of patent’111 discloses similar limitation


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 13, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (USPN 2013/0178221) in view of Chae et al (USPN 2016/0157185).

	Regarding claim 2, Jung discloses 
	a wireless communication device, comprising: (UE comprising [0040-0043], FIGs. 1, 3 #UE1)
	circuitry configured to (processing hardware configured to [0041]: a priority of information to be transmitted via a device-to-device (D2D) communication, (priority of service comprising data to be transmitted via D2D [0015, 0017, 0018]
	determine a transmission power for the information based on a maximum transmission power for D2D communication, the maximum transmission power being based on the determined priority of the information (UE determines transmit power for D2D communication based on priority information being transmitted [0088-0093, 0018]
	transmit the information to another wireless communication device with the determined transmission power (transmit information to UE3 at determined transmission power [0062, 0088]
	Jung does not expressly disclose determine a priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority

	Chae discloses determine a priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority (determines priority of information being transmitting from among public safety and personal social network data, with public safety having higher priority [0065-0069], FIG. 7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine a priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority” as taught by Chae into Jung’s system with the motivation to enable a UE to transmit high priority at a maximum transmission power to allow high priority information to have a better chance of being received (Jung, paragraph [0088, 0018])

Claim 18 is rejected based on similar ground(s) provided in rejection of claim 2.

	Regarding claim 15, Jung discloses
	a base station device, comprising: (base station comprising [0027, 0032-0035], FIG. 2
	circuitry configured to (circuitry configured to [0035]: determine transmission control parameters for a device-to-device (D2D) communication based on a priority of information to be transmitted in the D2D communication (determines transmit power for D2D communication based on priority information being transmitted for signaling to UE [0088-0093, 0018])
	provide the transmission control parameters to a user equipment involved in the D2D communication; the transmission control parameters comprise at least one of transmission power control parameters and resource configuration parameters (base station signaling transmit power parameter to UE in D2D communication [0088]
	Jung does not expressly disclose priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority

	Chae discloses priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority (determines priority of information being transmitting from among public safety and personal social network data, with public safety having higher priority [0065-0069], FIG. 7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “priority of information to be transmitted via a device-to-device (D2D) communication, the priority being one of a plurality of priorities that includes at least a first priority and a second priority” as taught by Chae into Jung’s system with the motivation to enable a UE to transmit high priority at a maximum transmission power to allow high priority information to have a better chance of being received (Jung, paragraph [0088, 0018])

	Regarding claims 3, 19, Jung discloses “determine the transmission power as a minimum power among a plurality of powers including the maximum transmission power” PD2D,Min determined by UE among range of transmission powers including certain maximum power (PD2D,limit )[0063, 0088] 

	Regarding claim 9, Jung does not expressly disclose “wherein the information of the first priority comprises safety information”
	Chae discloses wherein the information of the first priority comprises safety information (first priority being public safety [0065-0069], FIG. 7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the information of the first priority comprises safety information” as taught by Chae into Jung’s system with the motivation to enable a UE to transmit high priority at a maximum transmission power to allow high priority information to have a better chance of being received (Jung, paragraph [0088, 0018])

	Regarding claim 13, Jung discloses “wherein the wireless communication device operates as a user equipment” wireless device being UE [0040-0043], FIGs. 1, 3)

	Regarding claim 16, Jung discloses “generate a radio resource control signaling inchiding the transmission control parameters for transmitting to the user equipment” base station signaling transmit power parameter to UE in D2D communication [0088]

	
Claims 5, 8, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chae and in further view of Sorrentino et al (USPN 2016/0174122).

	Regarding claims 5, 21, Chae discloses “the first priority is higher than the second priority” public safety and personal social network data, with public safety having higher priority [0065-0069], FIG. 7 
	Combined system of Jung and Chae does not expressly disclose “information with the first prionty has a stricter requirement on latency than information with the second priority”
	Sorrentino discloses public safety information has a specific latency requirement while non-safety information can be dropped [0005-0008, 0045], FIGs. 4, 5
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “information with the first prionty has a stricter requirement on latency than information with the second priority” as taught by Sorrentino into Jung’s system with the motivation to enable a high priority/safety information to be received in a timely manner.

 	Regarding claim 8, Combined system of Jung and Chae does not expressly disclose “determine communication resources for transmitting the information based on the priority thereof” 
	Sorrentino discloses determining resources for transmitting D2D communication when radio resources exceed threshold [0045, 0061]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine communication resources for transmitting the information based on the priority thereof” as taught by Sorrentino into Jung’s system with the motivation to not transmit in some resources used for lower priority information to make room for higher priority information.

	Regarding claim 14, Combined system of Jung and Chae does not expressly disclose “wherein the user equipment is a vehicle” 
	Sorrentino discloses D2D can be used for vehicle-to-vehicle communication [0004]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the user equipment is a vehicle” as taught by Sorrentino into Jung’s system with the motivation to enable implementation of D2D int V2V or V2X to enable emerging technologies such as self-driving cars.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chae and in further view of Wang (USPN 2017/0086150).

	Regarding claim 6, combined system of Jung and Chae does not expressly disclose “the transmission power is related to an expected coverage range of the D2D communication”
	Wang discloses D2D transmission power is related to and used to ensure a coverage range of D2D communication [0137-0139]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the transmission power is related to an expected coverage range of the D2D communication” as taught by Wang into Jung’s system with the motivation to reduce interference and ensure a degree of coverage for D2D communication (Wang, paragraph [0137-0139]).

Allowable Subject Matter
Claims 4, 7, 10-12, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al (USPN 2018/0176871)	FIG. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469